 

ECEIVE

SEP 1 4 2019

 

 

 

 

 

 

UNITED STATES DISTRICT COURT '
SOUTHERN DISTRICT OF NEW YORK JUDGE KAPLAN'S CHAMBERS
H
United States of America F USDC SDNY Order of Restitution
- DOCUMENT
v. | ELECTRONICALLY FILED |} 9117" 708 GANS)
Gregory Adamo, | DOC ft

 

 

 

“DATE FILED: NOV 2 7 2019

 

 

Upon the application of the United States of America, by its attorney, Geoffrey $. Berman,
United States Attorney for the Southern District of New York, Cecilia Vogel, Sarah Mortazavi,
and Alexandra Rothman, Assistant United States Attorneys, of counsel; the presentence report; the
Defendant’s conviction on Counts One and Two of the above Indictment; and ail other proceedings
in this case, it is hereby ORDERED that:

J. Amount of Restitution. Gregory Adamo, the Defendant, shall pay restitution in the
total amount of $75,000 to Alistate Financial Services, LLC, which reimbursed the victim of the
offenses charged in Counts One and Two for the loss arising from those offenses. The name,
address, and specific amount owed to Allstate Financial Services, LLC is set forth in the Schedule
attached hereto. Upon advice of a change of address, the Clerk of the Court is authorized to send
payments to the new address without further order of this Court.

2. Joint and Several Liability. Defendant’s liability for restitution shall be joint and
several with that of any other defendant ordered to make restitution for the offenses in this matter,
specifically Stephen Decker, Luis Mercado, and Robert Merlo, under No. S117 Cr. 738 (LAK),
as well as Arquilio Ortiz, under No, 17 Cr. 700 (LAK). Defendant’s liability for restitution shall

continue unabated until either the Defendant has paid the full amount of restitution ordered herein,

 

 
or Allstate Financial Services, LLC has been paid the total amount of the loss from all the
restitution paid by the Defendant and co-defendants in this matter.

Dated: New York, New York
if 2@/ { q

HON. LEWIS A. KAPLAN
UNITED STATES DISTRICT JUDGE
